                               Case 20-20578       Doc 17      Filed 01/12/21        Page 1 of 2




                                       IN THE UNITED STATES BANKRUPTCY COURT
                                            FOR THE DISTRICT OF MARYLAND
                                                  GREENBELT DIVISION
                 In re:
                 SUMAN R. TAMRAKAR,                                            CHAPTER 13
                                  DEBTOR.                                      CASE NO. 20-20578
                                  OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN


                          COMES NOW, Bank of America, N.A. (“Secured Creditor”), by Counsel, and objects to the
                 confirmation of the Chapter 13 Plan (the “Plan”) and in support thereof, represents unto the Court:
                          1.      Secured Creditor has a claim against the property of the Debtor located at 13104
                 Estelle Rd, Silver Spring, MD 20906 by virtue of the Note and accompanying Deed of Trust.
                          2.      Secured Creditor is in the process of preparing and filing a Proof of Claim in the
                 instant case which will reflect pre-petition arrears of approximately $1,402.74.
                          3.      The Debtor proposes to pay post-petition payments directly under Section 4.6.5 but
                 does not address repayment of the pre-petition arrearage of $1,402.74. As a result, the Plan is
                 underfunded and Secured Creditor objects to confirmation of the same.
                          4.      Any Chapter 13 Plan proposed by the Debtor must provide for and eliminate the
                 objections specified above in order to be feasible and to provide adequate protection to this
                 Secured Creditor. It is respectfully requested that this Court deny confirmation of the Plan.
                          WHEREFORE, the undersigned requests as follows:
                          1.      That confirmation of the proposed Plan be denied;
                          2.      Debtor be required to modify the Plan to honor the terms and conditions of the
                 Deed of Trust; and
                          3.      For such other relief as this Court deems proper.




                                                                   Bank of America, N.A.

                                                                    /s/Daniel J. Pesachowitz
                                                                   By:                                      _____
                                                                   Daniel J. Pesachowitz, Esquire, Bar No. 14906
                                                                   Robert A. Jones, Esquire, Bar No. 18707
                                                                   Samuel I. White, P.C.
                                                                   6100 Executive Blvd.

File No. 77518
           Case 20-20578         Doc 17      Filed 01/12/21       Page 2 of 2



                                                Suite 400
                                                Rockville, MD 20852
                                                Tel: (301) 804-3400
                                                Fax: (301) 838-1954
                                                dpesachowitz@siwpc.com

                                   CERTIFICATE OF SERVICE

         I certify that on January 12, 2021, the foregoing Objection was served via CM/ECF on
Rebecca A. Herr, Trustee, and Erik G. Soderberg, Counsel for Debtor, at the email addresses
registered with the Court, and that a true copy was mailed via first class mail, postage prepaid, to
Suman R. Tamrakar, Debtor, 13104 Estelle Rd, Silver Spring, MD 20906.

                                                  /s/Daniel J. Pesachowitz


                                                Daniel J. Pesachowitz, Esquire
                                                Samuel I. White, P. C.
